IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

 PHILIP T. GRESSMAN; RON Y. DONAGI;               : No. 142 MM 2021
 KRISTOPHER R. TAPP; PAMELA GORKIN;               :
 DAVID P. MARSH; JAMES L.                         :
 ROSENBERGER; AMY MYERS; EUGENE                   :
 BOMAN; GARY GORDON; LIZ MCMAHON;                 :
 TIMOTHY G. FEEMAN; AND GARTH                     :
 ISAAK,                                           :
                                                  :
                      Petitioners                 :
                                                  :
               v.                                 :
                                                  :
 VERONICA DEGRAFFENREID, IN HER                   :
 OFFICIAL CAPACITY AS THE ACTING                  :
 SECRETARY OF THE COMMONWEALTH                    :
 OF PENNSYLVANIA; JESSICA MATHIS, IN              :
 HER OFFICIAL CAPACITY AS DIRECTOR                :
 FOR THE PENNSYLVANIA BUREAU OF                   :
 ELECTION SERVICES AND NOTARIES,                  :
                                                  :
                      Respondents                 :

                                         ORDER


PER CURIAM

       AND NOW, this 10th day of January, 2022, the Application for the Exercise of

Extraordinary Jurisdiction or King’s Bench Power is DENIED, WITHOUT PREJUDICE to

Petitioners to reapply for similar relief in this Court, as future developments may dictate.

Additionally, the denial is without prejudice to Petitioners to file an application in the

Commonwealth Court, requesting that court to accelerate the timetable set forth in its

December 20, 2021 scheduling order.

       The Application for Expedited Review, the Application for Leave to File Proposed

Intervenors-Petitioners’ Response, and the Application to Intervene of Senator Jay Costa,

et al., are DISMISSED AS MOOT.

       Justice Wecht files a dissenting statement.

       Justice Donohue notes her dissent.